*894ORDER
Michael Moddrell filed a four-count petition against the Adair County Commissioners relating to County Road 161’s state of disrepair and the Commissioners’ decision to remove a cattle guard Moddrell erected across County Road 161 at the point where it meets his property. In Count I, Moddrell sought a writ of mandamus requiring the Commissioners to either gravel County Road 161 or vacate it. The remaining three counts sought: (1) ejectment of the “defendants, their employees, servants, successors, and agents” from County Road 161; (2) monetary damages to compensate Moddrell for the damage caused by the removal of his cattle guard; and (3) an injunction to prevent the removal of any future cattle guard or other similar structure he might erect across County Road 161. The trial court granted the Commissioners’ Motion for Summary Judgment on all four counts.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).